Citation Nr: 0740955	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO. 05-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C and PTSD. The veteran's claims folder is now 
within the jurisdiction of the New York, New York RO. 

The case is now ready for appellate review. 


FINDINGS OF FACT

1. There is no competent medical evidence of record that 
shows that the veteran had hepatitis C in service or for many 
years after service, or that it is as a result of any 
incident of service. 

2. The veteran did not serve in combat. 

3. The record contains no credible supporting evidence of 
verifiable inservice stressors. 

4. The veteran does not have PTSD associated with service. 


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §  1110, (West 2002); 38 C.F.R. § 3.303 (2007). 


2. PTSD was not incurred or aggravated by active service. 
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In letters dated 
in August 2003, November 2003, January 2005, and 
November 2005, the veteran was advised in accordance with the 
law. He was advised prior to the April 2004 rating decision 
with regard to the hepatitis C claim. Although he was not 
notified of what was needed to warrant service connection for 
PTSD in a VCAA letter prior to the rating decision, he was 
aware of what was needed as the veteran received and 
submitted a PTSD questionnaire to VA prior to the rating 
decision in April 2004. The veteran has therefore had a 
meaningful opportunity to participate and assist in the 
development of the claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006),

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. 
Additionally, since the preponderance of the evidence is 
against the claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA treatment 
records, and medical evidence from the Pennsylvania State 
Penitentiary. There are no known additional records or 
information to obtain. 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance does not contain 
competent evidence to suggest that the disorders are related 
to the military service.        

A hearing was offered, and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.



Service Connection

The veteran maintains that service connection is warranted 
for hepatitis C and PTSD, based upon service incurrence. The 
veteran maintains that he has hepatitis C as a result of 
receiving inoculations from an air gun in service. He asserts 
that although he has been a substance abuser, he always used 
clean needles. As for the issue of service connection for 
PTSD, he alleges that he warrants service connection for this 
disorder because he met some soldiers who were severely 
burned in Vietnam and as a result of viewing their burns, he 
has PTSD. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006). 

Service medical evidence is devoid of findings, treatment, or 
diagnosis for hepatitis C. There is no medical evidence of 
in-service exposure to risk factors, to include blood 
transfusions, tattoos, or intravenous drug use. The veteran 
claims that he was inoculated by an air gun in service, but 
assuming this account is credible, there is no competent 
medical evidence to indicate that this occurrence caused 
hepatitis C. 

The first evidence that the veteran had a diagnosis of 
hepatitis C was in 2001 (i.e., over 30 years after the 
veteran was discharged from active duty) in documents 
associated with records generated by the Coatsville VA 
Medical Center. VA medical records are replete with evidence 
that the veteran has been an intravenous drug user of heroin, 
methadone, and cocaine. He has been in rehabilitation for 
alcohol and drug abuse. There is medical evidence in 1995 
that indicates that the veteran began intravenous use of 
heroin from 1970 to 1971. 


Although the veteran claims that he has hepatitis C as a 
result of inoculations with an air gun inservice, the only 
evidence linking his diagnosed hepatitis C to service is the 
veteran's statement of such. Even were the Board to assume 
the credibility of the veteran's statement that he only used 
"clean needles" in his long history of drug use, (which the 
Board does not), there remains no credible medical evidence 
to link the disorder to any incident of military service. The 
veteran's statements do not constitute competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
veteran  has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

Therefore, lacking a diagnosis of hepatitis C in service, no 
shown exposure to hepatitis C in service, no risk factors to 
associate exposure to hepatitis C in service, nor a medical 
examiner providing an opinion linking his hepatitis C to 
service, a basis upon which to grant service connection has 
not been presented. 

As for the veteran's claim of PTSD as a result of his active 
service, that claim must also fail. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. Id. 

There is no competent evidence to substantiate that the 
veteran was exposed to a stressor, and the claim is denied on 
this basis. 

Firstly, it is not contended that the veteran served in 
combat, nor that the veteran' stressor was combat-related. 
The veteran's service personnel records do not substantiate 
or suggest that he saw combat service; nor does the veteran's 
account raise this issue. 

The law provides that where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). The veteran indicated, in pertinent part, that he has 
PTSD as a result of meeting servicemen who were severely 
burned and as a result of seeing those burns, it caused him 
to have PTSD. However, this alleged event is wholly 
uncorroborated, and not capable of substantiation as the 
veteran has been advised. 

In December 2003, the veteran was seen in the Behavior Health 
Outpatient Clinic and he was evaluated for possible PTSD, 
non-combat type. The veteran reiterated his claims of seeing 
soldiers with severe burns and he described how the smell of 
burned flesh affects him to this date. The examiner gave an 
impression of PTSD, non-combat type. 

The mention by the examiner of the veteran's claimed stressor 
is not sufficient to substantiate its occurrence. The law 
provides that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

The claim is accordingly denied.


ORDER

Service connection for hepatitis C is denied. 

Service connection for PTSD is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


